Castillo v 2460 Tiebout Ave. Assoc., LLC (2022 NY Slip Op 05783)





Castillo v 2460 Tiebout Ave. Assoc., LLC


2022 NY Slip Op 05783


Decided on October 18, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 18, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Oing, Kennedy, Mendez, JJ. 


Index No. 22502/18E Appeal No. 16463-16463A Case No. 2021-02039, 2021-02113 

[*1]Olga Castillo, Plaintiff-Respondent,
v2460 Tiebout Avenue Associates, LLC, Defendant-Appellant.


Gulko Schwed LLP, Cedarhurst (Asher C. Gulko of counsel), for appellant.
Hasapidis Law Offices, South Salem (Annette G. Hasapidis of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about March 16, 2021, which denied defendant's motion pursuant to CPLR 317 and 5015 (a) (1), to vacate a default judgment entered against it, unanimously affirmed, without costs. Appeal from order, same court (Doris M. Gonzalez, J.), entered on or about May 4, 2021, which sua sponte recalled and vacated an order dated April 23, 2021, and declined to sign defendant's order to show cause to renew and reargue the denial of its motion to vacate the default judgment, unanimously dismissed, without costs.
The court properly denied defendant's motion pursuant to CPLR 317 and 5015 (a)(1) because defendant failed to present a meritorious defense. The affidavit submitted by defendant was made by a person who failed to even state his relationship to defendant and stated in conclusory fashion that defendant was an out-of-possession landlord who had no notice of the conditions on the property at issue. This does not suffice (Peacock v Kalikow, 239 AD2d 188, 190 [1st Dept 1997]).
Moreover, the court properly concluded that defendant's stated excuse, that it did not receive the summons and complaint because it failed to keep a current address on file with the Secretary of State, does not constitute a reasonable excuse (John v Arin Bainbridge Realty Corp., 147 AD3d 454, 455 [1st Dept 2017]).
Defendant's appeal from the court's sua sponte order entered on or about May 4, 2021, is dismissed, as it is not appealable as of right (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333, 335 [2003]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 18, 2022